Appeal by defendants from a judgment of the Supreme Court, Kings County, rendered May 15, 1964 after a non jury trial, convicting each of them of burglary in the third degree and grand larceny in the second degree, and sentencing each of them to Elmira Reformatory on the burglary count and suspending sentence on the larceny count. Judgment modified on the law and the facts by reversing the conviction of the defendants for grand larceny in the second degree, and by dismissing the indictment relating thereto. As so modified, judgment affirmed. The People proved beyond a reasonable doubt that defendants burgled an apartment in 1963 and stole therefrom a marriage ring, a television set and a stereophonic set, Testimonial proof was submitted by the People that the marriage ring had been purchased for $200 at an unspecified time, that in 1961 the stereophonic set had been purchased for $595, and that the television set had been purchased in 1961 for $300. In our opinion, such evidence, standing alone, is insufficient to establish the market value of the property at the time of the theft in 1963 (People v. Irrizari, 5 N Y 2d 142, 146). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.